untimely notice of appeal fails to vest jurisdiction in this court"), and

                   therefore we

                                 ORDER this appeal DISMISSED.




                                           Pickering



                   Parraguirre
                                                 j.         rttic,
                                                            Saitta
                                                                                          J.



                   cc: Hon. Douglas Smith, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
                        Lester Eugene Selander, Jr.




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A ezeiya